Citation Nr: 0434191	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease and status post meniscectomy of the left knee, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for right knee pain, to 
include as secondary to the service-connected left knee 
disability.

3.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Louisville, Kentucky

The veteran testified before the undersigned acting Veterans 
Law Judge by videoconference from the RO in October 2004.  A 
transcript of the hearing is on file.

The issues of entitlement to an increased rating for 
degenerative joint disease and status post meniscectomy of 
the left knee and to service connection for a back disability 
are addressed in the remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A back disability did not have its onset during the veteran's 
service and has neither been caused nor aggravated by the 
veteran's service-connected left knee disability.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability are not
met.  38 U.S.C.A. §§ 1110, 1116, 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back disability

Prior to proceeding with an examination of the merits of the 
claim, the Board must ensure compliance with the provisions 
of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
(the VCAA); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA applies to all claims for VA 
benefits filed on or after the November 9, 2000 date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The claim was 
filed in June 2000 and was pending before VA when the VCAA 
was enacted.

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

When a claim that is subject to the VCAA is before it on 
appeal, the Board must consider whether any action required 
by that statute remains to be taken and must remand the claim 
to complete any such needed action.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

By imposing specific duties on VA, the VCAA aims to ensure 
that a claim is decided on the basis of a complete 
evidentiary record and after the claimant and the claimant's 
representative, if any, are notified about the evidence 
needed to support the claim.  The Board has concluded for the 
reasons that follow that VA has satisfied the VCAA with the 
actions it has taken on the claim presented on this appeal 
and that all evidence needed for an equitable disposition of 
this claim has been secured.

Under the VCAA, VA has a duty to give claimants of VA 
benefits certain notice concerning the evidence that is 
needed to substantiate their claims.  With respect to the 
claim on appeal, VA has fulfilled all requirements of the 
VCAA concerning this notice.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Quartuccio, 16 
Vet. App. at 186.  The United States Court of Appeals for 
Veterans Claims (the CAVC) has held that the notice must be 
furnished before an initial unfavorable decision by the 
agency of original jurisdiction on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II). 

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also states, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003).

In an April 2002 letter, a copy of which was sent to his 
representative, the RO apprised the veteran of his and VA's 
respective responsibilities under the VCAA for attempting to 
secure evidence that could substantiate the claim and advised 
him of the period of time in which he could submit or 
identify such evidence.  However, that evidence was described 
in the statement of the case that the RO provided to the 
veteran and his representative in September 2002.  There, the 
RO cited the law governing proof of the claim and what the 
evidence must show under that law.  By setting out the 
pertinent sections of the VCAA and the implementing 
regulation, the statement of the case also notified the 
veteran and his representative of his and VA's respective 
responsibilities to make efforts to secure the needed 
evidence and described his due process rights and VA's duties 
under the VCAA concerning the development of evidence.  
Additionally, the veteran reported in December 2003 that he 
had no further evidence to submit, and during an October 2004 
videoconference hearing, the veteran advised the undersigned 
that no physician, other than one whose opinion is of record, 
had opined as to the causality of his back disorder.    

Thus, VA has provided the notice required by section 5103.  
The required notice was not completed before the initial 
adjudication of the claim occurring in the June 2002 rating 
decision.  Cf. Pelegrini, 18 Vet. App. at 119-20.  However, 
the required notice was completed before the Decision Review 
Officer of the RO reviewed the claim de novo, after the 
veteran elected that process in his notice of disagreement.  
The Decision Review Officer issued a supplemental statement 
of the case in August 2004 in which the claim was given 
single review encompassing all of the relevant evidence.  The 
Board concludes that the veteran was not prejudiced even 
though the notice required by section 5103 was not completed 
before the initial adjudication of the claim.  The RO 
provided notice sufficient to enable the veteran to identify 
or submit the evidence that could substantiate his claim.  
After evidence was developed, the agency of original 
jurisdiction adjudicated the claim de novo.  The due process 
contemplated by section 5103 was secured.

The VCAA requires that after notification is accomplished 
under section 5103 concerning the evidence that is needed to 
substantiate the claim, VA take certain actions to assist the 
claimant in obtaining that evidence.  VA has fulfilled its 
duty to assist the veteran with the development of evidence 
concerning entitlement to service connection for a back 
disability.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  

When such records are not in the custody of a federal 
department or agency, reasonable efforts to obtain them 
generally will consist of an initial request and, if the 
records are not received, at least one follow-up request, but 
a follow-up request is not required if a response to the 
initial request indicates that the records being sought do 
not exist or that a follow-up request would be futile.  
However, if VA receives information showing that subsequent 
request to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

The VCAA requires VA to give certain notice to the claimant 
if it is unable to obtain records needed to substantiate the 
claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  38 C.F.R. § 3.159(e).  

The claims file reflects that the RO obtained the veteran's 
service medical records and all post-service medical records 
that the veteran identified as relevant to his claim.  These 
post-service medical records were ones generated by both VA 
and private health care providers.  The RO obtained the 
medical records directly from these providers.  Neither the 
veteran nor his representative has informed VA that there may 
be other outstanding documentary evidence that is relevant to 
the claim.  

The Board concludes that the records needed to decide the 
claim are now on file.  Indeed, as noted above, during the 
October 2004 videoconference hearing, the veteran 
specifically advised the undersigned that no physician other 
than the one of record had opined of a linkage between a back 
disorder and any incident of military service - a critical 
connection in a claim of service connection that must be 
addressed by competent medical evidence.  Pond v. West, 12 
Vet. App. 341 (1999); Rose v. West, 11 Vet. App. 169 (1998).  

The VCAA also requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered necessary to the decision of 
a claim, it must be the case that there is competent evidence 
on file that a veteran has a current disability or persistent 
and recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See Charles, 16 
Vet. App. at 374.  

The RO provided the veteran with a VA examination of the 
spine in conjunction with the claim in May 2002.  The 
examination report contains the findings that are needed to 
resolve the claim.

In conjunction with the claim of entitlement to service 
connection for a back disability, VA's duties under the VCAA 
to a claimant of VA benefits have been satisfied.  Therefore, 
the Board has decided the claim on the basis of the record 
now standing on appeal.


The Merits of the Claim

The veteran contends that his service-connected left knee 
disability has caused him to develop a secondary disability 
of the back.  He maintains that the left knee disability 
caused him to alter his gait and thereby to harm his back.

Having carefully considered the claim in light of the record 
and the applicable law, the Board has concluded that the 
preponderance of the evidence is against the claim.  The 
appeal therefore will be denied.

His service medical records do not show that the veteran 
received medical attention for, or complained about, any 
condition of the back.  The reports concerning his September 
1968 entrance examination and his December 1970 separation 
examination cite no abnormality of the back.

Post-service medical treatment records show that the veteran 
has been found to have disorders of the spine.  Private 
medical records dated in 2000 note that he has "L-S 
[lumbosacral] disease."  VA outpatient treatment records 
dated in 2003 and 2004 show that he has been seen regularly 
for chronic low back pain and given a home exercise plan as a 
prescription for that condition.  

On file is a letter written in January 2001 by a private 
physician whose records of treatment of the veteran from 1993 
to 2002 also are on file.  The physician states in that 
letter his opinion that the "lower back . . . problems" of 
the veteran have been "aggravated" by his "left knee 
problems" and suggests that this pathology has been 
"ongoing" for some time.  No findings or reasons are set 
forth in the letter to support the opinion.

On file is the report concerning a VA examination of the 
spine that was performed in May 2002 as part of the 
development of the record of the claim.  The examination 
report indicates that the veteran said that he had low back 
pain that had worsened during the last few months as he had 
limped more than usual to favor his left knee; that he had 
early morning stiffness of his back; that he seemed to have 
no strength or endurance with his back; and that his back 
made him feel like "an 80-year-old man."  The examination 
report indicates that x-rays performed at the time of the 
examination disclosed "mild-to-moderate spondylosis of the 
cervical, thoracic, and lumbar spine."  

The examination report was accompanied by another of the same 
date and by the same examiner concerning a VA examination of 
the joints.  That report shows that the veteran said that he 
had worked in construction for "23 to 24 years" after 
service up to nine years ago and during the course of that 
work, had slipped and injured his right knee.

Entered in the report concerning the VA examination of the 
spine were diagnoses of both osteoarthritis and spondylosis 
of the cervical, thoracic, and lumbar spine.  The examiner 
provided in the examination report the opinion that those 
conditions "are more than likely not related to [the 
veteran's] service-connected disability [that is, of the left 
knee][,] due to altered gait" and "[m]ore than likely 
related to 25 years in construction."  

VA medical records dated before May 2002 do not show a 
diagnosis of arthritis of the spine.

A VA medical treatment record dated in October 2003 shows 
that when seen for low back pain, the veteran related that he 
had previously suffered from low back pain after falling 
while working in construction approximately 10 years ago.  
The record shows that the veteran believed that this was a 
separate instance of low back pain of which his current pain 
was not an outgrowth and that his current pain had not been 
caused by any other injury.

Service connection is granted for a disability resulting 
either from injury or disease that a veteran acquired during 
active service or from the aggravation during service of an 
injury or disease that a veteran had before the start of 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted on the basis of proof that 
there is a direct connection between the veteran's service 
and the disability in concern; when the evidence shows that a 
veteran developed a chronic disease during service and 
exhibits the same disease after service.  In such a case, the 
post-service condition will be service connected however 
remote from the time of service unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

If a veteran with 90 days or more of continuous active 
service develops arthritis within one year to a compensable 
degree after being separated from service, then the disease 
will be presumed to have been present during service even 
absent direct evidence to that effect unless there is 
affirmative evidence to the contrary (including a showing of 
an intercurrent cause for the disease.)  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection also is granted for a disability shown to 
be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
is granted, too, for the degree to which an otherwise 
nonservice-connected disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The basic service-connection elements--a currently present 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability--must be established by evidence that is 
competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

VA must develop service connection claims by considering all 
potential service-related causes of the veteran's disability 
that are suggested by the evidence, whether known to, or 
asserted by, the claimant or not.  See Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000

Firstly, although the veteran has contended that his back 
disorder was caused by the service-connected left knee 
disability, VA must also ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      

In this matter, the claim cannot be granted on the basis that 
the disability had its onset during the veteran's service.  
No service medical evidence, or, indeed, the veteran's own 
contentions are to that effect.  There is no evidence showing 
that the veteran had a disorder of the back, or symptoms of 
such a disorder, during service or that he should be presumed 
to have had arthritis of the spine during service although 
not documented in his service medical records.  Thus, service 
connection for a back disability will not be granted on such 
grounds.

As noted, the veteran argues that his back disorder was 
caused by the service-connected left knee disability.  
Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The theory of the claim advanced by the veteran, that his 
disability of the back is secondary to his service-connected 
left knee disability, has been addressed in the medical 
opinions on file.  These opinions are in conflict.  That of 
the private physician offered in January 2001 is that the 
left knee disability has "aggravated' the veteran's back 
"problems."  That of the VA examiner offered in May 2002 is 
that the currently present osteoarthritis and spondylosis of 
the cervical, thoracic, and lumbar spine are "more than 
likely" not "related" to the left knee disability but 
rather, are more than likely related to the stress and strain 
of working in the construction industry.  

When the record of a claim contains medical opinions that are 
in conflict, the Board must analyze their probative value.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994).  In this case, the 
Board finds the opinion of the VA examiner to be the more 
persuasive and that of the private physician of minimal 
probative value.  The latter opinion is not supported by any 
findings or reasons.  It is merely a declaration the basis of 
which is unclear.  The opinion of the VA examiner is founded 
on a review of the veteran's history and clinical and x-ray 
assessments of the condition of the spine.  It has more 
credibility and probative weight than does the other, and its 
effect is to refute the claim.

No other medical records on file contain any assessment of 
the veteran's back disability that calls into question the 
opinion stated in the May 2002 report concerning the VA 
examination of the spine.

The question whether the disability of the back is related to 
the left knee disability, either caused by it or aggravated 
by it, is a medical question about which the veteran has 
related his own physical experience.  The veteran is 
competent to offer evidence, as he has done, about how he has 
experienced his disabilities.  38 C.F.R. § 3.159(a)(2).  
However, as indicated above, the question of the cause of a 
medical problem requires medical expertise to be resolved, 
and evidence proceeding from a medical source is required to 
prove it for purposes of the claim.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999).  The preponderance of the medical 
evidence shows that the disability of the back has not been 
caused or aggravated by the disability of the left knee.

Accordingly, the claim of entitlement to service connection 
for a back disability must be denied.  In so concluding, the 
Board has considered the rule of VA adjudication directing 
that when a reasonable doubt arises from the evidence about 
any point relevant to a claim, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  This rule 
requires that a claim for VA benefits be granted unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b).  In this case, the preponderance of 
the evidence is against the claim.


ORDER

The claim of entitlement to service connection for a back 
disability, to include as secondary to the service-connected 
left knee disability, is denied.


REMAND

The Board finds that the claims concerning the left and right 
knees, respectively, cannot be fairly decided on the basis of 
the evidence that is now on file.  Therefore, the claims are 
remanded so that a VA medical examination and related 
development may be performed.  Although the Board has not 
reviewed the record with a view towards the determination of 
the merits of the remanded claims, in an effort to assist the 
RO in the review of critical evidence, the following summary 
is provided.

During the October 2004 personal hearing before the 
undersigned, the veteran and the employee of his 
representative argued that the veteran's left knee disability 
had worsened since it last was evaluated through a VA 
examination.  The last such VA examination was the 
examination of the joints that took place in May 2002.  
However, it was contended during the personal hearing that 
since then, the disability had worsened in a number of 
specific ways:  for example, that the veteran now wears a 
knee brace all the time, that his left knee (as well as the 
right) is unstable, that he cannot walk short distances, that 
he cannot stoop or bend, and that he cannot sit down or stand 
up without holding on to something.  None of these alleged 
facts are established by the May 2002 report concerning the 
VA examination of the spine.  

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

When the issue is whether an increased disability rating 
should be granted, VA has a duty to ensure that the record 
contains a contemporaneous medical examination that is 
adequate for rating purposes because it reflects the current 
characteristics and level of severity of the disability 
concerned.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Mere passing of time after a VA examination has been 
performed does not mean that the examination is inadequate 
for rating purposes.  See VAOPGCPREC 11-95.  However, when 
the record contains evidence that the disability in concern 
has increased in severity since the date of the most recent 
examination, VA must consider whether the examination report 
remains adequate for rating purposes or a new examination is 
needed.  Id.; see Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Currently, the evidence that the disability may have 
increased in severity is the testimony of the veteran 
himself.  See Bruce v. West, 11 Vet. App. 405, 
410-11 (1998) (one not a medical expert is nevertheless 
competent to offer evidence of his symptoms in support of a 
claim for an increased disability evaluation); see 38 C.F.R. 
§ 3.159(a)(2).

Because the veteran's October 2004 testimony indicates that 
the May 2002 VA examination report may not adequately 
describe the current severity of the left knee disability and 
that examination report is now more than two-and-one-half 
years old, the claim is remanded so that a new VA examination 
may be performed.

The claim of entitlement to service connection for right knee 
pain, to include as secondary to the left knee disability, 
also was developed through the May 2002 VA examination of the 
joints.  The report concerning that examination contains the 
examiner's opinion about whether the right knee pain is 
service related, including, as the veteran alleges, because 
it was caused, or aggravated, by the service-connected 
disability of the left knee.  See 38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. 439.  However, the opinion is not stated 
in a way that permits resolution of the claim, which must be 
granted unless it is refuted by a preponderance of the 
evidence.  38 U.S.C.A. § 5107(b).  The opinion is that "[i]t 
is just as likely that the [veteran's] right knee condition 
is related to his work on construction."  This formulation 
does not conform to the standard of proof governing the 
claim.  See id.  

No other medical evidence on file is sufficient to permit VA 
adjudicators to resolve the merits of the claim.  Therefore, 
the claim is remanded so that a new VA examination may be 
performed.

The report concerning the May 2002 VA examination of the 
joints indicates that the veteran injured his right knee 
while working in the construction industry.  The examination 
report reflects that the veteran said that he injured the 
right knee when he fell during this work (and in turn, fell 
because of his left knee problems).  The examination report 
also reflects that the veteran said that he was drawing a 
pension from an iron workers' organization and had applied 
unsuccessfully three times for Social Security Disability 
benefits for the injury.  On remand, the RO should make 
efforts to obtain the records from the iron workers' 
organization and the Social Security Administration 
pertaining to this matter.

Accordingly, this case is REMANDED for the following actions:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for his service-
connected left knee disability and for 
his right knee that is not evidenced by 
the current record.  The RO also will 
obtain from the veteran the identifying 
information necessary to request from 
their respective custodians records 
concerning his award of an iron workers' 
pension for injury of the right knee and 
the denial of his three applications for 
Social Security disability benefits for 
injury of the right knee.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO will afford the veteran a VA 
medical examination or examinations, to 
be conducted by a qualified physician, to 
show the nature and extent of his 
service-connected left knee disability 
and to ascertain whether he has a right 
knee disability that is incident to his 
service, including as secondary to, or 
aggravated by, his left knee disability.

All necessary tests and studies that an 
examiner thinks necessary should be 
performed, including MRI, CT scan, and x- 
rays.  The claims file must be made 
available to the examiner for review of 
pertinent documents therein and each 
examiner is requested to confirm in the 
examination report that this review was 
performed.  A full rationale for all 
opinions and findings should be provided 
in the examination report(s).

a.  As to the veteran's left knee, the 
examiner must report any diagnoses; 
and should also provide the range of 
motion for the joint, and document all 
functional limitations due to pain, 
weakness, abnormal movement (e.g., 
subluxation, give-way, etc.) and 
incoordination, excess fatigability, 
and any other relevant factors noted 
at 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  

b.	As to the veteran's right knee, the 
examiner must
report any diagnoses, and whether the 
disorder is the result of injury or 
disease that the veteran incurred 
during service, to include his 
service-connected left knee 
disability, or has been aggravated by 
an injury or disease that the veteran 
incurred during service, to include 
his service-connected left knee 
disability.  The examiner must state 
the medical basis for any opinion 
rendered.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



